 Case 1:19-cv-01053-PLM-PJG ECF No. 17 filed 09/14/20 PageID.994 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 LAWRENCE W. NORCROSS,

       Plaintiff,
                                                        Case No. 1:19-cv-1053
 v.
                                                        HONORABLE PAUL L. MALONEY
 COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
 _____________________________________/


                                        JUDGMENT

      In accordance with the Order entered this date:

      IT IS HEREBY ORDERED that Judgment enters.


Dated: September 14, 2020                                  /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge
